USCA11 Case: 21-10920     Date Filed: 03/16/2022    Page: 1 of 22




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10920
                   Non-Argument Calendar
                   ____________________

LUELLA WILLIAMS,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 8:20-cv-00217-AAS
                   ____________________
USCA11 Case: 21-10920        Date Filed: 03/16/2022      Page: 2 of 22




2                       Opinion of the Court                 21-10920


Before WILSON, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
        Luella Williams appeals the district court’s order affirming
the decision of the Commissioner of the Social Security Admin-
istration (“Commissioner”) denying her application for benefits.
After an administrative law judge (“ALJ”) concluded that she was
not disabled and denied her application for benefits, Williams filed
a request for review with the Appeals Council, challenging the
ALJ’s decision that she was not disabled. She also requested that, if
the Appeals Council denied review, it direct that if Williams filed a
second application for disability benefits, the Social Security Ad-
ministration (“SSA”) would deem the application filed as of the
date when she requested review from the Appeals Council for her
initial application for benefits, not the later date when any second
application actually was filed. The Appeals Council denied Wil-
liams’s request for review and sub silentio denied her request that
a second application be deemed filed on an earlier date.
       On appeal, Williams does not challenge the substance of the
Commissioner’s decision that she was not disabled and ineligible
for benefits. Her only argument is that the Appeals Council erred
when it denied her request that a second application for benefits be
deemed filed as of an earlier date. She contends that the Appeals
Council erred because under the SSA’s procedures she was entitled
to a protective filing date. Alternatively, she challenges the relevant
SSA regulation as unconstitutional. Because the Appeals Council’s
USCA11 Case: 21-10920       Date Filed: 03/16/2022    Page: 3 of 22




21-10920               Opinion of the Court                       3

decision was consistent with the relevant SSA regulation, and the
regulation has a rational basis, we affirm.
    I.     THE SSA’S REGULATORY SCHEME REGARDING
                 SUBSEQUENT DISABILITY CLAIMS
      Because this appeal requires a detailed understanding of the
SSA’s procedures related to the filing of subsequent disability
claims, we begin by reviewing the administrative scheme.
       For the period from 1999 through 2011, the SSA’s proce-
dures permitted a claimant to have two applications for the same
type of disability benefits pending at the same time. See Procedures
for Handling Requests to File Subsequent Applications for Disabil-
ity Benefits, SSR 11-1p, 76 Fed. Reg. 45,309, 45,310 (July 28, 2011)
(“SSR 11-1p” or the “ruling”). Under these procedures, if an ALJ
denied a claimant’s application for disability benefits and she
sought review of that decision from the Appeals Council, she also
could file a new application with the SSA under the same title seek-
ing the same type of benefits. Id. The agency would process the
claimant’s second disability claim while she continued to pursue
administrative review of her initial claim. Id.
       Over time, the SSA saw an increase in the number of claim-
ants who both sought Appeals Council review and filed subsequent
disability claims. Id. When a claimant had two applications seeking
benefits under the same title and type pending at the same time,
there was a risk of conflicting agency decisions, which the SSA then
had to reconcile. Id. The SSA found that allowing claimants to have
USCA11 Case: 21-10920           Date Filed: 03/16/2022       Page: 4 of 22




4                         Opinion of the Court                    21-10920

two applications pending at the same time resulted in “improper
payments, increased administrative costs, and unnecessary work-
loads stemming from duplication.” Id.
        To address these problems, the agency issued SSR 11-1p, a
Social Security Ruling,1 which revised the procedures for handling
subsequent applications for disability claims of the same title and
type. Id. Under SSR 11-1p, a claimant generally may not have two
applications for the same type of benefits pending at the same time.
Id. When a claimant has a request for review pending before the
Appeals Council, the agency will not accept a subsequent applica-
tion from the claimant seeking the same type of benefits. Id. The
revised procedures effectively required a claimant to choose be-
tween pursuing administrative review of her initial application and
filing a new one. Id.
       Even though the SSA will not accept a new application from
a claimant while she pursues Appeals Council review, she may sub-
mit additional evidence to the Appeals Council relevant to her ini-
tial application. Id. at 45,110–11; see Washington v. Soc. Sec. Ad-
min., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015) (explaining that
a claimant is permitted to present new evidence at each stage of the




1“Social Security Rulings are agency rulings published under the authority of
the Commissioner of Social Security and are binding on all components of [the
SSA].” Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990) (internal quotation
marks omitted).
USCA11 Case: 21-10920           Date Filed: 03/16/2022        Page: 5 of 22




21-10920                  Opinion of the Court                              5

administrative process, including before the Appeals Council, and
that the Appeals Council is obligated to consider such evidence).
       The SSA’s regulations have long addressed when the Ap-
peals Council may consider additional evidence submitted by a
claimant. See 20 C.F.R. § 416.1470(c) (the “regulation”). In the
1980s, the SSA proposed a regulation that would have barred the
Appeals Council from considering additional evidence from a
claimant in any circumstances. Limit on Future Effect of Applica-
tions and Related Changes in Appeals Council Procedures, 52 Fed.
Reg. 4,001, 4,001–02 (Feb. 9, 1987). But the SSA ultimately did not
implement this broad ban on the Appeals Council’s consideration
of additional evidence. Id. at 4,002. Instead, the agency limited the
Appeals Council to considering evidence relating to the period on
or before the date of the ALJ’s decision.2 Id. At the same time, the
SSA added a provision to its regulations specifying that if a claimant
submitted additional evidence that the Appeals Council found re-
lated to the period after the date of the ALJ’s decision, the Appeals
Council would return the evidence to the claimant. Id. It also
would advise the claimant that if she filed a subsequent application
for benefits, the date of her request for review would be used as the


2 The SSA later amended the regulation to specify that the Appeals Council
will grant review only if the claimant’s additional evidence also is “new, ma-
terial, [and] there is a reasonable probability that the additional evidence
would change the outcome of the decision.” 20 C.F.R. § 416.1470(a)(5). In ad-
dition, the claimant must show “good cause” for not submitting the evidence
to the ALJ. Id. § 416.1470(b).
USCA11 Case: 21-10920             Date Filed: 03/16/2022          Page: 6 of 22




6                           Opinion of the Court                        21-10920

protective filing date 3 for the application. See id.; see 20 C.F.R.
§ 416.1470(c).
       In 2011, when the SSA issued SSR 11-1p, it essentially re-
peated the regulation’s language related to protective filing dates.
Compare 20 C.F.R. § 416.1470(c) (providing that if the Appeals
Council returns additional evidence and the claimant timely files a
new application, the SSA “will use the date [the claimant] requested
Appeals Council review as the filing date for [a] new application”)
with SSR 11-1p, 76 Fed. Reg. at 45,311 (providing that if the Appeals
Council returns additional evidence and the claimant timely files a
new application, the SSA “will consider the date [the claimant] filed
the request for Appeals Council review as the filing date for [a] new
claim”).
      Under the regulation and the ruling, then, when a claimant
whose disability claim is denied has additional evidence, she must
decide between pursuing administrative review of her initial claim


3 The SSA generally treats an application for benefits as having been filed when

it is received. 20 C.F.R. § 416.325(a). But in certain instances, the agency may
deem a later-submitted application filed as of an earlier date. Id. § 416.340. This
earlier date is referred to as a “protective filing date.” The filing date of an
application matters because the SSA will not award a claimant benefits for the
period before her application was filed, even if she was disabled prior to the
filing date. See 42 U.S.C. § 1382(c)(7); 20 C.F.R. § 416.335 (providing that ben-
efits are payable starting the month following the date when the application
was filed); see also Kepler v. Chater, 68 F.3d 387, 389 (10th Cir. 1995) (explain-
ing that a claimant “cannot receive benefits for any period prior to the filing of
her application”).
USCA11 Case: 21-10920         Date Filed: 03/16/2022     Page: 7 of 22




21-10920                Opinion of the Court                          7

before the Appeals Council and filing a new disability claim. If she
elects to pursue administrative review and submits new evidence
to the Appeals Council, the Appeals Council first asks whether the
additional evidence is chronologically relevant: does it “relate[] to
the period on or before the date” of the ALJ’s decision. 20 C.F.R.
§ 416.1470(a)(5), (c); SSR 11-1p, 76 Fed. Reg. at 45,310. If the Ap-
peals Council determines that the evidence relates to this period
(and thus is chronologically relevant), it will grant review if it finds
that the additional evidence also is new and material, there is a rea-
sonable probability that the additional evidence would change the
outcome of the decision, and the claimant has shown good cause
for not previously informing the agency about or submitting the
evidence. See 20 C.F.R. § 416.1470(a)(5), (b).
        If the Appeals Council determines that the claimant’s addi-
tional evidence is not chronologically relevant, meaning it does not
relate to the period on or before the date of the ALJ’s decision, the
Appeals Council will return the additional evidence to the claimant
and explain why it did not accept the evidence. Id. § 416.1470(c);
SSR 11-1p, 76 Fed. Reg. at 45,311. The Appeals Council also will
inform the claimant that if she files a new claim for the same disa-
bility benefits under the same title within 60 days of the notice, the
SSA will use the date of the claimant’s request for review with the
Appeals Council as the protective filing date. 20 C.F.R.
§ 416.1470(c); SSR 11-1p, 76 Fed. Reg. at 45,311.
USCA11 Case: 21-10920        Date Filed: 03/16/2022      Page: 8 of 22




8                       Opinion of the Court                 21-10920

                  II.    FACTUAL BACKGROUND
    In 2016, Williams applied for supplemental security income
benefits, alleging that she became disabled in 2013 due to a variety
of physical and mental impairments. The application included Wil-
liams’s date of birth. At the time of the application, she was 52 years
old. The SSA denied her application. Williams requested and re-
ceived a hearing before an ALJ.
    At the hearing, the ALJ considered whether Williams was disa-
bled. Under the SSA’s regulations, a claimant is disabled if she is
unable “to do any substantial gainful activity by reason of any med-
ically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.”
20 C.F.R. § 416.905(a).
    The ALJ applied the SSA’s five-step sequential evaluation pro-
cess to determine whether Williams was disabled. Under this pro-
cess, an ALJ considers whether (1) the claimant was engaged in sub-
stantial gainful activity; (2) the claimant has a severe impairment;
(3) the severe impairment meets or equals an impairment listed by
the SSA; (4) the claimant has the residual functional capacity to per-
form past relevant work; and (5) given the claimant’s residual func-
tional capacity, age, education, and work experience, she can adjust
to other work. See id. § 416.920(a)(4)(i)–(v). An individual’s residual
functional capacity refers to that which a claimant remains able to
do despite the limitations caused by her impairments. Id.
§ 416.945(a)(1).
USCA11 Case: 21-10920             Date Filed: 03/16/2022          Page: 9 of 22




21-10920                    Opinion of the Court                                 9

    Here, the ALJ concluded that Williams was not disabled. At the
first step, the ALJ found that Williams had not engaged in substan-
tial gainful activity since her application date. At the second step,
the ALJ concluded that Williams had several severe impairments.
But at the third step, the ALJ determined that Williams had no im-
pairment or combination of impairments that met or medically
equaled a listed impairment. The ALJ then assessed Williams’s re-
sidual functional capacity and found that she could perform a re-
duced range of light work. At step four, the ALJ determined that
Williams could not perform her past relevant work as a house-
cleaner. At step five, the ALJ concluded that she could perform
other jobs that existed in significant numbers in the national econ-
omy. At this stage, the ALJ considered Williams’s date of birth and
age on the date the application was filed. Given her age of 52 years,
the ALJ determined that Williams was an individual closely ap-
proaching advanced age and considered that her “age along with a
severe impairment(s) and limited work experience” could “seri-
ously affect [her] ability to adjust to other work.” See id.
§ 416.963(d). 4 Ultimately, the ALJ concluded that given her age,

4The SSA recognizes that as a claimant gets older, it generally becomes more
difficult for her to adjust to other work. See 20 C.F.R. § 416.963(a). For a claim-
ant under the age of 50, the SSA “generally do[es] not consider” that the claim-
ant’s age “will seriously affect [her] ability to adjust to other work.” Id.
§ 416.963(c). For a claimant “closely approaching advanced age,” meaning be-
tween the ages of 50 and 54, the SSA recognizes that, depending on the claim-
ant’s impairments and work experience, her age “may seriously affect [her]
ability to adjust to other work.” Id. § 416.963(d). And for a claimant of
USCA11 Case: 21-10920             Date Filed: 03/16/2022         Page: 10 of 22




10                          Opinion of the Court                        21-10920

education, work experience, and residual function capacity, Wil-
liams remained able to perform the jobs of label remover, mail
clerk, and sorter.
    After receiving the ALJ’s unfavorable decision, Williams re-
quested Appeals Council review. Her attorney sent the Appeals
Council a one-page letter arguing that the ALJ erred in assessing
her residual functional capacity. In the letter, the attorney pointed
out that Williams would turn 55 years old in about three months.
If Williams were to file a new application after turning 55 and was
again found to have a residual functional capacity that limited her
to light work, the attorney said, she would qualify as disabled. 5 The
attorney asked the Appeals Council to declare that she would be
entitled to a protective filing date if she filed a new application for
benefits.
       After considering Williams’s request for review and her rea-
sons for disagreeing with the ALJ’s decision, the Appeals Council
denied review and concluded there was no basis for changing the
ALJ’s decision. The Appeals Council did not directly address Wil-
liams’s request for a protective filing date. But it effectively denied


“advanced age,” meaning 55 or older, the SSA treats the claimant’s age as “sig-
nificantly affect[ing]” her ability to adjust to other work. Id. § 416.963(e); see
id. § 416.968(d)(4).
5 Social Security regulations provide that if a claimant is over 55 years of age,
is limited to light work, and lacks skills that can be transferred to other skilled
or semiskilled work, she generally will be treated as disabled. See 20 C.F.R.
§ 416.968(d)(4).
USCA11 Case: 21-10920           Date Filed: 03/16/2022        Page: 11 of 22




21-10920                  Opinion of the Court                              11

the request because it did not declare that she was entitled to a pro-
tective filing date.
        Williams filed an action in federal district court, asking the
court to reverse the Commissioner’s decision. She claimed that the
Appeals Council erred in denying her request for a protective filing
date. 6 She argued that she had submitted additional evidence to the
Appeals Council related to her age and thus was entitled to a pro-
tective filing date under the ruling.
       Alternatively, if the district court concluded that she had not
submitted additional evidence to the Appeals Council, she urged
the district court to declare SSR 11-1P unconstitutional. She com-
pared the way that the SSA treated claimants who submitted addi-
tional evidence to the Appeals Council that was deemed to be not
chronologically relevant to those claimants who submitted no ad-
ditional evidence. Claimants who submitted additional evidence to
the Appeals Council that was deemed to be not chronologically rel-
evant were entitled to a protective filing date. But claimants who
submitted no additional evidence to the Appeals Council were not
entitled to a protective filing date. Williams argued that there was

6 Williams also argued to the district court that the ALJ erred in concluding,
based on her residual functional capacity, that she remained able to perform
the jobs of label remover, sorter, and mail clerk. Because her arguments on
appeal relate only to the Appeals Council’s decision denying her request for a
protective filing date, she has abandoned the other arguments she made to the
district court, and we do not consider them. See Access Now, Inc. v. Sw. Air-
lines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (recognizing that a party aban-
dons “a legal claim or argument” that she fails to raise on appeal).
USCA11 Case: 21-10920              Date Filed: 03/16/2022     Page: 12 of 22




12                             Opinion of the Court               21-10920

“no rational basis whatsoever” for the Commissioner to treat
claimants who submitted “immaterial” or “irrelevant” evidence to
the Appeals Council more favorably than claimants “who do not
have irrelevant evidence to submit.” Doc. 22 at 25. 7 She asked the
district court to remand the case with instructions for the Appeals
Council to reissue its decision and allow any new application filed
within 60 days of the amended decision, or any application already
filed, to be treated as filed on the date when she initially requested
Appeals Council review.
        The district court affirmed the Commissioner’s decision.
The court concluded that Williams was not entitled to a protective
filing date under SSR 11-1p. The court determined that Williams
had not submitted any additional evidence to the Appeals Council
because she had merely “advised the Appeals Council of her birth-
day.” Doc. 23 at 12. Regarding Williams’s constitutional claim, the
court, applying rational basis review, determined there was no de-
nial of equal protection.
          This is Williams’s appeal.
                        III.    STANDARD OF REVIEW
       In social security appeals, we review de novo the Commis-
sioner’s application of legal principles. Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005). We review the resulting decision only
to determine whether it is supported by substantial evidence, and


7   “Doc.” numbers are the district court's docket entries.
USCA11 Case: 21-10920             Date Filed: 03/16/2022         Page: 13 of 22




21-10920                    Opinion of the Court                                13

if it is, we must affirm. Id. We also review de novo a constitutional
challenge to an administrative rule or regulation. See Doe v. Fla.
Bar, 630 F.3d 1336, 1342 (11th Cir. 2011).
                           IV.     LEGAL ANALYSIS
        Williams challenges the Appeals Council’s decision implic-
itly denying her request for a declaration that she was entitled to a
protective filing date such that any future application for the same
benefits would be deemed filed as of the date of her letter to the
Appeals Council. She raises two arguments. First, she argues
that the Appeals Council erred in denying her request for a protec-
tive filing date because she submitted additional evidence about
her birth date and age. Second, she brings a constitutional chal-
lenge to the SSA’s protective-filing-date regulation. For purposes of
her constitutional challenge only, Williams acknowledges that she
submitted no additional evidence to the Appeals Council. But, she
argues, it violates equal protection principles for the SSA to treat
claimants who submit additional evidence to the Appeals Council
that is ultimately deemed not to be chronologically relevant more
favorably than other claimants, like herself, who “do not have ir-
relevant evidence to submit.” Appellant’s Br. at 7. We address each
argument in turn. 8


8 In framing her arguments on appeal, Williams references only SSR 11-1p, the

ruling that sets forth when a claimant is entitled to a protective filing date, not
20 C.F.R. § 416.1470(c), the regulation that addresses the same subject. Be-
cause, as we explained above, the ruling simply restates the regulation’s
USCA11 Case: 21-10920          Date Filed: 03/16/2022       Page: 14 of 22




14                       Opinion of the Court                    21-10920

A.     Williams Was Not Entitled to a Protective Filing Date
       Under the Regulation.
       We begin with Williams’s argument that the regulation,
20 C.F.R. § 416.1470(c), required the Appeals Council to order that
she would be entitled to a protective filing date for any subsequent
application she might file because she submitted additional evi-
dence to the Appeals Council that did not relate to the period on
or before the hearing decision. Williams argues that she triggered
the regulation’s protective-filing-date provision because she sub-
mitted additional evidence with her request for review, which
“consist[ed] of the fact that the claimant turned 55 years old during
the pendency of the Request for Review.” Appellant’s Br. at 8. We
are not persuaded because (1) Williams did not submit any evi-
dence to the Appeals Council, and (2) even if her date of birth and
age amounted to such evidence, it was relevant to the period on or
before the hearing date decision.
       First, we conclude that Williams was not entitled to a pro-
tective filing date under § 416.1470(c) because she submitted no ev-
idence to the Appeals Council. The regulation provides that a
claimant is entitled to a protective filing date only when she sub-
mits “additional evidence” to the Appeals Council that the Appeals




language regarding protective filing dates, we understand Williams to be ar-
guing that the Appeals Council erred by failing to apply the regulation cor-
rectly and to be raising a constitutional challenge to the regulation.
USCA11 Case: 21-10920       Date Filed: 03/16/2022     Page: 15 of 22




21-10920               Opinion of the Court                        15

Council determines “does not relate to the period on or before the
date” of the ALJ’s decision. 20 C.F.R. § 416.1470(c).
       The question we face here is what qualifies as “evidence”
under the regulation. “In determining the meaning of a statute or
regulation, ‘the first step is to determine whether the statutory lan-
guage has a plain and unambiguous meaning by referring to the
language itself, the specific context in which that language is used,
and the broader context of the statute as a whole.’” SEC v. Levin,
849 F.3d 995, 1003 (11th 2017) (quoting Bautista v. Star Cruises,
396 F.3d 1289, 1295 (11th Cir. 2005)). Because there is no statutory
or administrative definition of the term evidence, “we look to its
ordinary, everyday meaning.” Schwarz v. City of Treasure Island,
544 F.3d 1201, 1214 (11th Cir. 2008). The term “evidence” is de-
fined as “[s]omething (including testimony, documents, and tangi-
ble objects) that tends to prove or disprove the existence of an al-
leged fact.” Evidence, Black’s Law Dictionary (11th ed. 2019); see
Evidence, Merriam-Webster Unabridged Dictionary, https://una-
bridged.merriam-webster.com/unabridged/evidence (last visited
March 15, 2022) (“[S]omething that furnishes or tends to furnish
proof[.]”). We thus conclude that to be entitled to a protective fil-
ing date under § 416.1470(c), a claimant must file with the Appeals
Council something—whether in the form of testimony, a docu-
ment, or a tangible object—that tends to prove or disprove the ex-
istence of an alleged fact.
      Williams filed no such thing with the Appeals Council. The
only material she submitted to the Appeals Council to support her
USCA11 Case: 21-10920           Date Filed: 03/16/2022        Page: 16 of 22




16                        Opinion of the Court                      21-10920

request for review was a one-page letter from her attorney making
the legal argument that the ALJ erred in assessing Williams’s resid-
ual functional capacity. “Statements by counsel in briefs are not ev-
idence.” Skyline Corp. v. NLRB, 613 F.2d 1328, 1337 (5th Cir.
1980). 9 In the concluding paragraph of the letter, the attorney ob-
served that Williams soon would turn 55 and then requested, based
on Williams’s upcoming birthday, that the Appeals Council declare
that she was entitled to a protective filing date. But even in this
portion of the letter, Williams provided the Appeals Council with
no testimony, document, or tangible object to prove a fact and thus
submitted no evidence. Because Williams submitted no evidence
to the Appeals Council, she never triggered § 416.1470(c)’s protec-
tive-filing-date provision.
       Second, even if we assume that the attorney’s argument re-
garding Williams’s age or date of birth was additional evidence, she
nevertheless would not be entitled to a protective filing date under
the regulation. For the regulation’s protective-filing-date provision
to apply, the claimant must both submit new evidence to the Ap-
peals Council and the evidence must not “relate to the period on
or before the date of the [ALJ’s] hearing decision.” 20 C.F.R.
§ 416.1470(c). Any evidence about Williams’s age or date of birth
would relate to the period on or before the date of the ALJ’s deci-
sion. A claimant’s date of birth is relevant to this period because the

9In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down before October 1, 1981.
USCA11 Case: 21-10920           Date Filed: 03/16/2022        Page: 17 of 22




21-10920                  Opinion of the Court                              17

ALJ considers the claimant’s age at the time of the decision (or be-
fore) to determine whether she is disabled. At step five of the se-
quential evaluation process, an ALJ must consider whether given
the claimant’s age, education, work experience, and residual func-
tional capacity, jobs existed in significant numbers in the national
economy that the claimant could perform. See 20 C.F.R.
§ 416.920(a)(4)(v); see also 20 C.F.R. § 416.963(a) (explaining that
the SSA recognizes that as a claimant gets older, it may become
more difficult for her to adjust to other work). Accordingly, the
ALJ’s decision in this case reflects that he considered Williams’s
date of birth and her age during the period before his decision at
step five. 10
       Because Williams submitted no evidence to the Appeals
Council that related only to the period after the ALJ’s decision, her
request for review did not trigger § 416.1470(c)’s protective-filing-
date provision. We thus conclude that the Appeals Council did not
err in denying her request for review without ordering that a sub-
sequent application would receive a protective filing date.




10The fact that evidence about Williams’s date of birth related to the period
on or before the date of the ALJ’s decision does not mean that, if Williams had
submitted such evidence to the Appeals Council, it was required to grant re-
view. The record already contained evidence of Williams’s date of birth,
meaning that any additional evidence of it would be cumulative and not new.
See Washington, 806 F.3d at 1321 n.6 (explaining that “cumulative evidence is
not new”).
USCA11 Case: 21-10920          Date Filed: 03/16/2022       Page: 18 of 22




18                       Opinion of the Court                    21-10920

B.     Because the SSA’s Regulation Regarding Protective Fil-
       ing Dates Has a Rational Basis, Williams’s Equal Protec-
       tion Challenge Fails.
       We now consider Williams’s due process challenge to
§ 416.1490(c)’s protective-filing-date provision. The Fifth Amend-
ment guarantees that no one shall be “deprived of life, liberty, or
property, without due process of law.” U.S. Const. amend. V. The
Supreme Court has inferred from this text that the federal govern-
ment may not deny individuals equal protection under the laws.
See Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975). Ac-
cordingly, the federal government must treat “similarly situated
persons in a similar manner.” Leib v. Hillsborough Cnty. Pub.
Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009). 11
       When a statute or regulation “classifies persons in such a
way that they receive different treatment under the law, the degree
of scrutiny the court applies depends upon the basis for the classifi-
cation.” Id. (internal quotation marks omitted). If the statute or reg-
ulation “treats individuals differently on the basis of race or another
suspect classification, or if [it] impinges on a fundamental right, it
is subject to strict scrutiny.” Id. But for all other classifications, the


11 The standard governing equal protection claims under the Fifth Amend-
ment is the same as the standard governing equal protection claims under the
Fourteenth Amendment. See Sessions v. Morales-Santana, 137 S. Ct. 1678,
1686 n.1 (2017). We therefore may look to cases considering equal protection
claims under the Fourteenth Amendment, even though Williams’s claim
arises under the Fifth Amendment.
USCA11 Case: 21-10920         Date Filed: 03/16/2022      Page: 19 of 22




21-10920                 Opinion of the Court                          19

statute or regulation “need only have a rational basis,” meaning “it
need only be rationally related to a legitimate government pur-
pose.” Id. Because Williams makes no argument that the chal-
lenged regulation treats individuals differently based on race or an-
other suspect classification or that it impinges a fundamental right,
we apply rational-basis review.
        Under rational-basis review, a classification is permitted so
long as there is a “rational relationship between the disparity of
treatment and some legitimate governmental purpose.” Heller v.
Doe ex rel. Doe, 509 U.S. 312, 320 (1993). “[R]ational-basis review
in equal protection analysis is not a license for courts to judge the
wisdom, fairness, or logic” of a political branch’s choices. Id. (inter-
nal quotation marks omitted). With rational-basis review, the gov-
ernment “has no obligation to produce evidence to sustain the ra-
tionality” of a classification. Leib, 558 F.3d at 1306 (internal quota-
tion marks omitted). In an equal-protection challenge, “the burden
is on the one attacking the law to negate every conceivable basis
that might support it, even if that basis has no foundation in the
record.” Id. Put another way, if “any reasonably conceivable state
of facts . . . could provide a rational basis for the classification,” the
classification must be upheld. See Heller, 509 U.S. at 320 (internal
quotation marks omitted).
       Rational-basis review is particularly deferential when the
contested classification reflects a process of regulatory line-draw-
ing, especially in the area of administering a government-benefits
program. See U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 176 (1980).
USCA11 Case: 21-10920           Date Filed: 03/16/2022        Page: 20 of 22




20                        Opinion of the Court                      21-10920

As the Supreme Court has recognized, “[t]he task of classifying per-
sons for benefits inevitably requires that some persons who have
an almost equally strong claim to favored treatment be placed on
different sides of the line.” Id. at 179 (alterations adopted) (internal
quotation marks omitted). “[T]he fact the line might have been
drawn differently at some points” is not a matter for “judicial[] con-
sideration.” Id.
       There is no dispute in this case that SSA treats those claim-
ants who submit additional evidence to the Appeals Council that is
found not to relate to the period on or before the date of the ALJ’s
decision differently from other claimants who submit no evidence
to the Appeals Council. 12 Those claimants who submit additional
evidence that is deemed not chronologically relevant receive more
favorable treatment because they are entitled to a protective filing


12The regulation creates a third group of claimants as well: those who submit
additional evidence to the Appeals Council that the Appeals Council deter-
mines relates to the period on or before the date of the ALJ’s decision. The
SSA treats this group of claimants the most favorably of all. For these claim-
ants, the Appeals Council will grant a request for review if it finds that the
additional evidence also is new and material, there is a reasonable probability
that the additional evidence would change the outcome of the decision, and
the claimant has shown good cause for not previously informing the agency
about or submitting the evidence. See 20 C.F.R. § 416.1470(a)(5), (b). Williams
does not dispute that it is rational for the SSA to treat claimants who submit
additional evidence to Appeals Council that is deemed chronologically rele-
vant more favorably than claimants who provide additional evidence to the
Appeals Council that is found to be not chronologically relevant or claimants
who submit no additional evidence to the Appeals Council.
USCA11 Case: 21-10920        Date Filed: 03/16/2022     Page: 21 of 22




21-10920                Opinion of the Court                        21

date. If such a claimant files a second application for benefits, it is
deemed filed as of an earlier date, the date she requested Appeals
Council review. See 20 C.F.R. § 416.1470(c). In contrast, claimants
who submit no additional evidence are not entitled to a protective
filing date. If such a claimant files a second application of benefits,
it is deemed filed as of the date received by the SSA, not the date of
the claimant’s earlier request for review.
       In her equal-protection challenge, Williams argues that
“there is no rational basis whatsoever” for this disparate treatment.
We disagree.
       There is a rational relationship between this disparate treat-
ment and a legitimate government purpose. As we explained
above, the regulation allows the Appeals Council to consider addi-
tional evidence submitted by a claimant only when it relates to the
period on or before the date of the ALJ’s decision. See Limit on
Future Effect of Applications and Related Changes in Appeals
Council Procedures, 52 Fed. Reg. at 4,002. True, in some cases it
may be clear to a claimant that a particular piece of additional evi-
dence relates only to the period after the date of the ALJ’s decision
and thus will not be considered by the Appeals Council. But in
other cases, it is not so clear. Compare Washington, 806 F.3d at
1322–23 (concluding that Appeals Council erred in determining
that mental health records dated after the ALJ’s decision did not
relate to the period on or before that decision) with Hargress v.
Soc. Sec. Admin., 883 F.3d 1302, 1309–10 (11th Cir. 2018) (conclud-
ing that Appeals Council properly determined that medical records
USCA11 Case: 21-10920        Date Filed: 03/16/2022   Page: 22 of 22




22                     Opinion of the Court                21-10920

dated after the ALJ’s decision did not relate to the period on or be-
fore that decision). Given that it may not immediately be apparent
to a claimant whether her additional evidence, especially when it
consists of medical records, will be chronologically relevant, it was
reasonable for the SSA to allow claimants who submit additional
evidence to the Appeals Council that is later determined not to be
chronologically relevant to have the benefit of a protective filing
date. In contrast, when a claimant has submitted no additional ev-
idence to the Appeals Council, there is no similar reason for the
SSA to afford her the benefit of a protective filing date.
       Williams effectively asks us to second guess the SSA’s line-
drawing about when a claimant is entitled to a protective filing
date. But we cannot do so under the deferential standard that ap-
plies to rational-basis review, particularly in a case like this one,
where the challenged regulation relates to the administration of a
government-benefits program. See Fritz, 449 U.S. at 179.
                        V.     CONCLUSION
       For the reasons set forth above, we affirm the judgment of
the district court.
      AFFIRMED.